Title: Thomas Jefferson to Isaac Briggs, 27 February 1816
From: Jefferson, Thomas
To: Briggs, Isaac


          
            Dear Sir
            Monticello Feb. 27. 16.
          
          I am to thank you for your pamphlet on manufactures. you have availed a question of political economy of the sound process of Mathematical reasoning, and proved very solidly the expediency of our encoraging manufactures to the extent of our own wants. when we shall have reached that point, should there still be surplus labor, whether that should be employed in agriculture or manufactures will depend on the circumstances and opinions of the day: and very much on the condition of S. America. they will be our rivals in agriculture, and our market for manufactures. but in manufactures we shall have rivals in all the nations of Europe. how their freedom will affect us I do not foresee: but I wish them free because they have a right to be so.
          In a letter to the Secy of the Treasy I have made such a statement of your case as my memory and papers together enabled me to do: & I have requested that if on a review of it a compensation shall be allowed you it may be made without regard to what you recieved from me, which I wish you to retain as a further retribution for your sufferings & difficulties, which I am glad to contribute. I have inclosed to the Secretary of the Treasy copies of two messages of mine to the H. of Repress on the subject and of a letter to mr Holland. also your original letters of 1804. Sep. 2. Oct. 2. Nov. 26. & Dec. 31. these last I shall be glad to recieve again when done with. I have not asked this of the Secy of the Treasy because such a request to a man in office would be unreasonable. but you can think of it and ask & return them to me, for which I shall be obliged to you. I salute you with friendship and respect.
          Th: Jefferson
         